Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Leo Parrino,
Petitioner,
v.
The Inspector General.
Docket No. C-14-582
Decision No. CR3287

Date: July 9, 2014

DECISION

The Inspector General (I.G.) of the U.S. Department of Health and Human Services
(HHS) notified Petitioner, Leo Parrino, that he was being excluded from participation in
Medicare, Medicaid, and all other federal health care programs for a minimum period of
five years under 42 U.S.C. § 1320a-7(a)(1). Petitioner requested a hearing before an
administrative law judge to dispute the exclusion. For the reasons stated below, I
conclude that the I.G. has a basis for excluding Petitioner from program participation and
that the five-year exclusion is mandated by law.

I. Background

By letter dated December 31, 2013, the I.G. notified Petitioner that he was being
excluded from Medicare, Medicaid, and all federal health care programs for a minimum
period of five years pursuant to section 1320a-7(a)(1). The I.G. advised Petitioner that
the exclusion was based on his conviction in the United States District Court, Western
District of Kentucky (District Court), of a criminal offense related to the delivery of an
item or service under the Medicare or a state health care program, including the
performance of management or administrative services relating to the delivery of items or
services, under any such program. I.G. Exhibit (Ex.) 1.
Petitioner timely filed a request for hearing (RFH) and this case was assigned to me for
hearing and decision. On February 19, 2014, I convened a prehearing conference by
telephone, the substance of which is summarized in my Order and Schedule for Filing
Briefs and Documentary Evidence (Order), dated February 21, 2014. See 42 C.F.R.

§ 1005.6. Pursuant to the Order, the I.G. filed a brief (I.G. Br.) and four exhibits (I.G.
Exs. 1-4). Petitioner filed a response brief (P. Br.). The I.G. filed a reply brief.

IL. Decision on the Record
Petitioner did not object to the I.G.’s proposed exhibits. Therefore, I admit I.G. Exs. 1-4

into the record. Because both parties indicated that a hearing is not necessary in this case
(LG. Br. at 7; P. Br. at 4-5), I decide this case on the basis of the written record.

II. Issue

The sole issue before me is whether the I.G. has a basis for excluding Petitioner from
participating in Medicare, Medicaid, and all other federal health care programs for five
years pursuant to 42 U.S.C. § 1320a-7(a)(1). See 42 C.F.R. § 1001.2007(a)(1)-(2).

IV. Findings of Fact, Conclusions of Law, and Analysis!

HHS must exclude an individual from participation in Medicare, Medicaid and all other
federally-funded health care programs if the individual was convicted under federal or
state law of a criminal offense related to the delivery of an item or service under
Medicare or a state health care program. 42 U.S.C. § 1320a-7(a)(1). Therefore, the
essential elements necessary to support an exclusion based on 42 U.S.C. § 1320a-7(a)(1)
are: (1) the individual to be excluded must have been convicted of a criminal offense;
and (2) the criminal offense must have been related to the delivery of an item or service
under Title XVIII of the Social Security Act (Medicare) or any state health care program.
A state health care program includes Medicaid. 42 U.S.C. § 1320a-7(h)(1); 42 C.F.R.
§ 1001.2 (definition of State health care program).

A, Petitioner pled guilty in a federal court to a misdemeanor count of
introducing misbranded inhalation drugs into interstate commerce, the court
accepted the plea, and the court sentenced Petitioner to probation and
ordered Petitioner to pay restitution of $14,098.24 to the Centers for
Medicare & Medicaid Services.

Petitioner is a pharmacist. Under the terms of a plea agreement dated September 8, 2011,
he agreed to plead guilty to a misdemeanor count of introducing misbranded drugs into

' My findings of fact and conclusions of law are set forth in italics and bold font.
interstate commerce, in violation of 21 U.S.C. §§ 331(a), 333(a)(1), and 352(a). See I.G.
Exs. 2, at 1; 4, at 1-2.? As part of the plea agreement, Petitioner agreed to the following
factual basis for the plea:

Leo Parrino was employed as a pharmacist at National
Respiratory Services (“NRS”) between April 2002 through
October 31, 2006. Thereafter he served as a consulting
pharmacist at NRS for the state of Michigan for several
months. It was his responsibility to prepare medication for
patients and ensure that the appropriate medications were sent
out to patients. During the course of his employment and
thereafter as a consultant, Parrino assisted in causing
compounded medications to be sent out to patients which
were sub-potent and misbranded. Once these medication
requests were filled, that information was supplied to others
who used it for billing purposes. This is a strict liability
statute.

LG. Ex. 2, at 2.

The District Court accepted Petitioner’s plea and entered judgment against him on May
15, 2013. LG. Exs. 3, at 1-8; 4. The judgment described the nature of Petitioner’s
violation of 21 U.S.C. §§ 331(a), 333(a)(1) and 352(a), as follows:

Aided and abetted by others, introduced and delivered for
introduction into interstate commerce, and caused to be
introduced and delivered for introduction into interstate
commerce, inhalation drugs that were misbranded, in that, the
defendant introduced compounded inhalation drugs into
interstate commerce that bore false and misleading labeling
representing them to be of greater strength and potency than
they actually had[.]

1.G. Ex. 4, at 2. The District Court sentenced Petitioner to one year of probation, a $25
assessment, and payment of $14,098.24 in restitution to the Centers for Medicare &
Medicaid Services. I.G. Exs. 3, at 6-7; 4.

> The plea agreement reached between Petitioner and the United States indicates that
there was a misdemeanor Information filed with the District Court. Neither party
submitted the Information as evidence in this case.
B. Petitioner’s conviction requires exclusion under 42 U.S.C. § 1320a-7(a)(1)
because his criminal conduct related to the delivery of an item or service
under Medicare.

1. Petitioner was convicted of a criminal offense for the purposes of
42 U.S.C. § 1320a-7(a)(1).

In order for Petitioner to be excluded, he must be “convicted of a criminal offense.”

42 U.S.C. § 1320a-7(a)(1). An individual is considered “convicted” when a judgment of
conviction has been entered by a federal, state, or local court or a plea of guilty or no
contest has been accepted in a federal, state, or local court. 42 U.S.C. § 1320a-7(i)(1),
(3). In the present matter, the District Court issued a judgment of conviction and
sentenced Petitioner pursuant to that conviction. I.G. Ex. 4. Moreover, Petitioner pled
guilty and that plea was accepted by the District Court. IG. Exs. 2-4. Based on these
facts and Petitioner’s admission that he was convicted (P. Br. at 1), I conclude that
Petitioner was convicted of a criminal offense for purposes of exclusion under 42 U.S.C.
§ 1320a-7(a)(1).

2. Petitioner’s conviction requires exclusion under section 42 U.S.C.
§ 1320a-7(a)(1) because his criminal conduct related to the delivery of
an item or service under Medicare.

In order for Petitioner to be excluded under 42 U.S.C. § 1320a-7(a)(1), Petitioner’s
criminal conviction must be related to the delivery of an item or service under Medicare
or a state health care program. Although the term “related to” is not defined in the
statute, it is well established “that an offense is ‘related to’ the delivery of an item or
service under a covered program if there is a . . . nexus between the offense and the
delivery of an item or service under the program.” James Randall Benham, DAB No.
2042 (2006) (internal citations omitted);° cf: Friedman v. Sebelius, 686 F.3d 813, 820
(D.C. Cir. 2012) (describing the phrase “related to” in another part of section 1320a-7 as
“deliberately expansive words,” “the ordinary meaning of [which] is a broad one,” and
one that is not subject to “crabbed and formalistic interpretation”) (internal quotes
omitted). In determining whether an offense is related to the delivery of an item or
service under Medicare or a state health care program, it is not the label of the statute that
controls. See Lyle Kai, R.Ph., DAB No. 1979 (2005) quoting Berton Siegel, D.O., DAB
No. 1467, at 7 (1994); see also Dewayne Franzen, DAB No. 1165 (1990). Therefore, to
determine whether Petitioner’s offense is related to the delivery of an item or service
under Medicare, it is necessary to examine the underlying conviction documents.

> Administrative decisions cited in this decision are accessible on the internet at:
http://www.hhs.gov/dab/decisions/index.html.
Petitioner was convicted of introducing misbranded inhalation drugs into interstate
commerce. Neither the language of the statutory sections under which Petitioner was
convicted specifically states that his crime had any relationship to the Medicare program.
However, a review of the record reveals that there is a sufficient connection between
Petitioner’s criminal conduct and the Medicare program.

As Petitioner admits, “the overarching case of which [Petitioner] was a small part, was
one against his employer, National Respiratory Services, and their owners and managers
for fraud against the Medicare and Medicaid programs of the United States Government.”
RFH at 3. This is consistent with the plea agreement in which Petitioner stated that he
understood “that the United States will inform the court that it should order payment of
restitution in an amount of $15,727.17, jointly and severally with the co-defendants,
payable to the Centers for Medicare and Medicaid Services.” I.G. Ex. 2, at 3. The
District Court later ordered Petitioner to pay restitution to the “Centers for Medicare and
Medicaid Services.” I.G. Ex. 4, at 4.

Significantly, the District Court reviewed the case in order to ensure that there was
sufficient evidence that Petitioner should pay restitution, stating at the sentencing

earing: “I’m going to order that [Petitioner] pay restitution in the amount that was
agreed to as the corrected amount of $14,098.24 . .. . the proof on that seems clear
enough to the Court to come down with a particular number.” I.G. Ex. 3, at 6. It is worth
noting that the District Court declined to order restitution for a co-defendant because “I
think the proof was more difficult for the U.S. as to [the co-defendant].” LG. Ex. 3, at 8.

In exclusion cases, restitution has long been considered a reasonable measure of program
loss. See Craig Richard Wilder, DAB No. 2416, at 9 (2011); Jason Hollady, M.D., DAB
No. 1855 (2002). If an individual has been convicted of a criminal offense, then proof
that any sentence based on that conviction included the payment of restitution to a
protected program or the agency in charge of that program provides significant proof that
there is a connection between the conviction and the delivery of an item or service under
the program. Blessing Okuji, DAB CR2343, at 6 (2011); Alexander Nepomuceno Jamias,
DAB CR1480 (2006). The District Court ordered Petitioner to pay restitution to the
Centers for Medicare & Medicaid Services, which administers the Medicare program. In
the absence of evidence to the contrary, this order of restitution proves that a nexus exists
between Petitioner’s criminal conviction and the delivery of items or services under the
Medicare program.

C. Petitioner’s other arguments are unavailing.

Petitioner argues that the I.G.’s decision to exclude him under 42 U.S.C. § 1320a-7(a)(1)
is “unlawful, arbitrary, and capricious.” P. Br. at 1. Petitioner alleges that, unlike the
owners and managers of the company who were more culpable, he was just an employee
with no intent to commit any crimes. He contends that the I.G. is depriving him of
“valuable property rights, his pharmacy license, without due process of law” and that the
1.G.’s construction of the statutory scheme regarding exclusions also violates notions of
fundamental fairness and equal application of the laws. RFH at 4; P. Br. at 2. Petitioner
further argues that if his exclusion is warranted, the I.G. should have applied the
permissive exclusion provisions under 42 U.S.C. § 1320a-7(b) rather than the mandatory
exclusion provision of 42 U.S.C. § 1320a-7(a)(1). RFH at 2-5. In Petitioner’s view, it is
unfair that the I.G. must exclude him based on his misbranding offense for which no
mens rea was required when, under the permissive exclusion provisions of 42 U.S.C.

§ 1320a-7(b), the I.G. may exclude an individual who has been convicted of one of the
enumerated offenses (e.g., fraud, theft, embezzlement), all of which “require some
culpable mental state.” P. Br. at 2-3. Petitioner contends that if the mandatory exclusion
applies to his offense, then all the offenses under the permissive exclusion provisions
would be subsumed into 42 U.S.C. § 1320a-7(a)(1), rendering 42 U.S.C. § 1320a-7(b)
null or at least redundant. Petitioner also cites several U.S. Supreme Court cases in
support of his argument that the constitutionality of strict liability offenses comes in
question when they are associated with substantial penalties. P. Br. at 2-3.

Petitioner’s arguments are without merit. Although 42 U.S.C. § 1320a-7(a)(1) broadly
includes any criminal convictions (i.e., felony or misdemeanor), it is narrow in that those
convictions must be related to the Medicare and Medicaid (i.e., state health care
programs) programs. Most of the permissive exclusions do not have the requirement that
they be related to the Medicare or Medicaid programs. Despite this, it is still possible
that a single conviction may cause the convicted individual to be subject to exclusion
under both a mandatory and permissive exclusion. In such a case, the I.G. is required to
impose a mandatory exclusion pursuant to 42 U.S.C. § 1320a-7(a)(1). Gregory J. Salko,
M.D., DAB No. 2437, at 4 (2012), citing Timothy Wayne Hensley, DAB No. 2044, at 15
(2006) (and cases cited therein); Craig Richard Wilder, DAB No. 2416, at 7; Lorna Fay
Gardner, DAB No. 1733, at 6 (2000).

Further, Petitioner argues that exclusion should not be permitted when the excluded
individual was convicted of a strict liability offense because such offenses lack criminal
intent or knowledge. However, nowhere in the statutory language of 42 U.S.C. § 1320a-
7(a)(1) is there any mention of intent. Therefore, criminal intent does not need to be an
element in the offense for which the excluded individual was convicted. DeWayne
Franzen, DAB No. 1165 (1990) (“Section 1128(a)(1) [42 U.S.C. § 1320a-7(a)(1)] does
not require that the individual must intend to commit a criminal offense, or indeed fraud,
for an exclusion to be proper.”); see also Lyle Kai, R.Ph., DAB No. 1979 (2005),

aff'd, Kai v. Leavitt, Civ. No. 05-00514 BMK (D. Haw. 2006) (upholding the I.G.’s
mandatory exclusion of a pharmacist pursuant to 42 U.S.C. § 1320a-7(a)(1) because a
criminal conviction could be program-related even if the excluded individual did not
personally engage in the scheme or was not aware of the underlying Medicaid billing
fraud scheme involving mislabeled pharmaceuticals.); see also Friedman, 686 F.3d at
813, 822-824 (D.C. Cir. 2012) (rejecting an argument, made in a permissive exclusion

case, that exclusion cannot be predicated on the conviction of a criminal offense that did
not include mens rea).

Moreover, to the extent that Petitioner suggests in his brief that he was not really guilty of
the criminal offenses to which he pled guilty, I consider such an argument to constitute an
impermissible collateral attack upon his conviction. I may not review the basis of a
conviction, or consider a collateral attack on that conviction on procedural or substantive
grounds. 42 C.F.R. § 1001.2007(d); Joann Fletcher Cash, DAB No. 1725 (2000); Lyle
Kai, R.Ph., DAB No. 1979, at 8 (2005), aff'd, Kai v. Leavitt, Civ. No. 05-00514 BMK
(D. Haw. 2006).

With respect to Petitioner’s argument that his exclusion violates his due process rights, I
do not have jurisdiction to consider that argument. However, I note that Petitioner made
the argument in order to preserve his right to raise this argument in federal court, which
has jurisdiction to review constitutional issues.

D. Petitioner must be excluded for the statutory minimum of five years under
42 U.S.C. § 1320a-7(c)(3)(B).

Petitioner concedes that if I conclude that the I.G. had a basis for excluding him under
42 U.S.C. § 1320a-7(a)(1), then the five-year exclusion period is mandated because it is
the statutory minimum period. P. Br. at 1. Petitioner is correct. Because I made such a
conclusion, Petitioner must be excluded for a minimum period of five years. 42 U.S.C.
§ 1320a-7(c)(3)(B); 42 C.F.R. § 1001.102(a).

V. Conclusion

For the foregoing reasons, I affirm the I.G.’s determination to exclude Petitioner from
participating in Medicare, Medicaid, and all federal health care programs for the statutory
five-year minimum period pursuant to 42 U.S.C. § 1320a-7(a)(1), (c)(3)(B).

/s/
Scott Anderson
Administrative Law Judge

